Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        1 of 412 Page 1 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        2 of 412 Page 2 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        3 of 412 Page 3 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        4 of 412 Page 4 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        5 of 412 Page 5 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        6 of 412 Page 6 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        7 of 412 Page 7 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        8 of 412 Page 8 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                     Filed 12/17/19
                                                  Entered
                                                       Desc
                                                          03/13/20
                                                             Exhibit23:25:14
                                                                     Loan Documents
                                                                              Desc
                    Exhibit A POCPage
                                   3-2 part
                                        9 of 412 Page 9 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                      Filed 12/17/19
                                                 Entered
                                                      Desc
                                                         03/13/20
                                                            Exhibit23:25:14
                                                                    Loan Documents
                                                                             Desc
                   Exhibit A POCPage
                                   3-2 part
                                       10 of4 12Page 10 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                      Filed 12/17/19
                                                 Entered
                                                      Desc
                                                         03/13/20
                                                            Exhibit23:25:14
                                                                    Loan Documents
                                                                             Desc
                   Exhibit A POCPage
                                   3-2 part
                                       11 of4 12Page 11 of 12
Case
 Case19-12097-mdc
      19-00228-mdc Claim
                    Doc 17-4
                         3-2 Part
                               Filed
                                  4 03/13/20
                                      Filed 12/17/19
                                                 Entered
                                                      Desc
                                                         03/13/20
                                                            Exhibit23:25:14
                                                                    Loan Documents
                                                                             Desc
                   Exhibit A POCPage
                                   3-2 part
                                       12 of4 12Page 12 of 12
